Citation Nr: 1609728	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  10-40 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a respiratory disorder, claimed as asthma.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, Father and Sister


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from September 1975 to March 1976.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran has claimed service connection for a nervous condition.  His medical records reflect diagnoses of bipolar disorder; paranoid schizophrenia; depression; alcohol dependence; substance abuse; and a personality disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  

That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  In this case, the appellant has submitted a claim for service connection for asthma.  Review of his medical records reveals diagnoses of chronic obstructive pulmonary disease and emphysema, as well as bronchial asthma.  

In compliance with the Court's holdings, the issues on appeal are as listed on the title page.

In November 2011, a Travel Board hearing was held at the RO before the undersigned.  The transcript from that hearing is in the claims file.  The Board thereafter remanded the case for additional development in April 2014; the case has now been returned to the Board for appellate review.

The December 2009 rating decision informed the appellant that his back claim had previously been denied and that new and material evidence was needed to reopen that claim.  As reflected in the November 2014 Supplemental Statement of the Case (SSOC), the Appeals Management Center apparently reopened the claim for service connection for a back disorder and engaged in a de novo review of the back claim.  However, before reaching the merits of the Veteran's claim for service connection for a back disorder, the Board must first rule on the matter of the reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the back disorder service connection issue on appeal is as listed on the first page, above. 

The Board notes that the Veteran's back disorder service connection claim was originally denied in a May 1978 rating decision; he was notified of the denial the next month, but he did not complete the steps required to appeal that decision.  The May 1978 RO decision therefore represents the last final action on the merits of the back disorder service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  In a September 2003 rating decision, the RO determined that reopening of the back disorder claim was not warranted.  The appellant was notified of the denial that same month, but he did not appeal.  The September 2003 rating decision therefore represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the September 2003 rating decision constitutes new and material evidence.

The Veteran submitted his initial claim for service connection for a nervous disorder in February 1987.  That claim was denied in an April 1987 rating decision and that denial was confirmed in a May 1987 rating decision.  The RO determined that reopening of the psychiatric disorder claim was not warranted in rating decisions issued in February 1990, and September 2003.  Pursuant to the Board's April 2014 Board remand instructions, additional service medical treatment records were obtained.  These records included a mental health evaluation and drug testing conducted in February 1976.

Regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records or any other relevant service department records are received after a prior final denial.  In this case, the newly received service medical treatment records contain the report of a mental health evaluation which was not previously on file.  As such the report is relevant to the Veteran's current claim for service connection for a psychiatric disorder and the Board finds that such service medical treatment record falls within the scope of 38 C.F.R. § 3.156(c)(1)(i).  Therefore, the claim for service connection for a psychiatric disorder is recharacterized, as stated on the title page, and will be addressed on a de novo basis.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a psychiatric disorder, a respiratory disorder and hepatitis C are addressed in the REMAND portion of the decision below and those three issues are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The RO denied service connection for a back condition in a final decision issued in May 1978.

2.  The RO denied the reopening of the Veteran's claim for service connection for a back disorder in a final decision issued in September 2003.

3.  The evidence considered by the RO in its September 2003 final rating decision included service medical treatment records for the Veteran; VA medical treatment records for the Veteran dated between 1978 and 1993; and the Veteran's February 1978 and April 2003 claims for benefits.

4.  The evidence submitted since the RO's September 2003 rating decision consisted of the transcript from the Veteran's November 2011 Board hearing; additional VA medical treatment records for the Veteran dated between 1991 and 2014; Social Security Administration records; and various written statements from the appellant and his representative.

5.  The evidence submitted since the RO's September 2003 final rating decision includes evidence that was not previously of record, but that evidence does not relate to an unestablished fact, nor does the evidence raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.

6.  The Veteran's current cervical/neck pathology is not shown to be related to his military service.


CONCLUSIONS OF LAW

1.  The RO's September 2003 rating decision denying the reopening of the claim for service connection for a neck disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2015).

2.  New and material evidence has not been presented since the September 2003 RO rating decision denying the reopening of the claim for service connection for a neck disorder; thus, that claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.312 (2015).  

3.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify claimants and their representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or in a supplemental statement of the case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In claims to reopen, as in this case, VA must notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes that although Kent also indicated that to satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial, VA's Office of General Counsel recently held that the aforementioned requirement of Kent is no longer valid law in light of subsequent decisions of the United States Court of Appeals for the Federal Circuit.  See VAOPGCPREC 6-2014.

In the present case, notice was provided to the appellant in a July 2009 letter that defined new and material evidence for the Veteran and in a June 2014 letter that informed him that the claim was previously denied because there was no evidence of inservice occurrence and that he needed to submit evidence that was new and related to this.  The claims to reopen were subsequently readjudicated in the November 2014 SSOC.  Mayfield, 444 F.3d at 1333.  Thus, the Veteran has been provided adequate notice with regard to his claim to reopen.  With respect to the Dingess requirements, the appellant was provided with the relevant information in the July 2009 letter.

Turning to the claim for service connection for a neck disorder, the duty to notify was satisfied by a letter sent in July 2009 (prior to the rating action on appeal) which addressed all of the notice elements.  The claim was also readjudicated in the SOC issued in September 2009, and in the SSOCs issued in October 2011, and November 2014.  Thus, the appellant has been provided adequate notice with regard to the neck disorder service connection claim.  With respect to the Dingess requirements, the appellant was provided with the relevant information in the July 2009 letter.  

In this case, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claims, which indicates he knew of the need to provide VA with information and evidence to support his claims.  

Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran.   Moreover, the appellant has not demonstrated any prejudicial or harmful error in VA notice, any presumption of error as to the first element of VA notice has been rebutted in this case, and the Board finds no such error in the evidentiary record.  See Shinseki v. Sanders, supra.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The RO has reviewed the claims file.  The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available records that he wanted the RO to obtain for him that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  The Veteran's service medical treatment records are included in the evidence of record.  His VA medical treatment records have also been obtained and associated with the file, as well as Social Security Administration records.

The Board notes that VA has not provided the appellant with a medical opinion in connection with his claim to reopen his back service connection claim; however, the Board finds that VA was not under an obligation to provide an opinion in connection with that claim.  The appellant has not brought forth new and material evidence to reopen his back claim.  38 C.F.R. § 3.159(c)(4)(iii) states that paragraph (c)(4) applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  Therefore, the Board finds that VA was not under an obligation to provide any medical opinion in connection with the appellant's current claim to reopen.

In relation to the neck disorder service connection claim, the Veteran was not afforded a VA medical examination.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third element can be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that VA is not obligated to provide the appellant with a medical examination or opinion related to his neck claim as there is no evidence of record that indicates that the claimed condition may be associated with any event, injury or disease in service.  The appellant's service medical records and service personnel records are silent for any complaints of, treatment for, or diagnosis of, any neck disorder.  In addition, the medical evidence of record, including treatment records dated from 1978 to 2014, does not show continuity of symptomatology with respect to the claimed neck condition.  Thus, the criteria set forth in McLendon for VA examination or medical opinion have not been met, and VA is not required to provide the appellant with a medical examination or opinion in relation to the neck claim. 

A remand from the Board or from the Court confers upon a veteran the right to substantial compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the April 2014 Board remand, service medical and personnel records as well as VA treatment records were obtained and added to the evidence of record, and the case was readjudicated.  Therefore, substantial compliance has been achieved.

Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  All relevant facts with respect to the claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran.

II.  The Merits of the Request to Reopen

As previously noted, the appellant's claim for service connection for a back disorder was denied in a final decision issued by the RO in May 1978; the basis of the denial was that there was no evidence relating the claimed back disorder to service.  Reopening of the appellant's service connection claim for a back disorder was subsequently denied in a rating decision issued in September 2003.  

The May 1978 rating decision therefore represents the last final action on the merits of the back disorder service connection claim on appeal.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The September 2003 rating decision represents the last final decision on any basis as to the issue of whether the appellant is entitled to service connection for a back disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the September 2003 rating decision constitutes new and material evidence.

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

Under Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011), the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  See also Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Moreover, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. § 3.156(c), 20.1000(b).

In this case, VA has considered additional VA medical treatment records for the Veteran dated between 1987 and 2014, as well as Social Security Administration records dated in 2009.  No additional service treatment records other than mental health records have been added.  The additional Social Security records and VA treatment records merely provide additional information relating to the Veteran's physical condition, to include back problems.  The Board also notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

As previously noted, the September 2003 rating decision was the last time the appellant's claim was finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The appellant did not submit any evidence during the next year.  The September 2003 rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the September 2003 rating decision.  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for benefits was previously denied in essence because it was determined that the back condition was not etiologically related to any incident of service; any new and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

The evidence and material of record in September 2003 when the RO last denied the appellant's claim that his back disorder started in service may be briefly summarized.  The appellant's September 1975 service entrance examination did not reveal any back abnormality.  The appellant did not undergo a service separation examination.  The appellant submitted a VA Form 21-526 in February 1978; he stated that he had injured his back in December 1975 at Fort Dix.  An April 1978 VA hospital discharge summary does not include any findings relating to a back disorder; physical examination was described as being within normal limits.  The appellant was an inpatient in a VA facility from February 1987 to March 1987; the discharge summary associated with that hospitalization states that the appellant's physical examination at admission was within normal limits.  A VA hospital discharge summary dated in January 1990 states that the appellant was given Motrin for back pain.  The appellant was hospitalized again in November 1990; he was noted to have a problem with back pain secondary to scoliosis.  A February 1992 x-ray revealed levoscoliosis involving the upper thoracic spine; a July 1992 x-ray report included the finding that the scoliosis was mild.  In August 1992, the appellant stated that he had injured his back in October 1975 at Fort Jackson and again in January 1976 at Fort Dix.  That same month, he was hospitalized in a VA facility; he was described as an unemployed asbestos remover.  He was noted to have injured his back and developed scoliosis.  On physical examination, there was scoliosis of the lumbar spine.  A December 1992 physical therapy consultation report states that the appellant reported that his back pain started in 1974, when he fell on maneuvers and was present in the central lumbar area with recurrent history since that time.  He also reported being in a car accident in 1982.  Radiologic examination was accomplished in January 1993, and revealed the presence of mild scoliosis of the thoracic spine and mild scoliosis of the lumbar spine.

The additional evidence submitted after the September 2003 rating decision was issued includes the transcript from the appellant's November 2011 Travel Board hearing; a VA Form 21-526 dated in June 2009; Social Security records dated in 2009; VA treatment records dated between 1987 and 2014; and various written statements from the Veteran and his representative.

After reviewing this additional evidence, the Board finds that some of the evidence submitted since the September 2003 rating decision is duplicative of evidence that was of record in September 2003.  The appellant, his sister and his father testified that he complained of back pain when he returned home from service.  His father stated that he was always complaining of nerves, back, what have you.  This evidence is merely cumulative of the evidence already of record in September 2003, which indicated that the appellant had reported injuring his back in service and having pain since that time and is therefore not new and material evidence.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  

Furthermore, neither the newly submitted Social Security records nor the VA medical treatment records nor the other added evidence, while not previously of record at the time of the September 2003 rating decision, contain any information about a finding that the current back pathology is etiologically related to service.  In fact, the report of the September 2009 medical examination conducted for Social Security does not include any mention of a back injury under the section entitled trauma and the appellant did not report any back problems.  

The additional evidence does not constitute material evidence because - even when viewed in the context of all of the evidence of record - the added evidence does not present a reasonable possibility of changing the outcome of the case.  Smith v. Derwinski, 1 Vet.App. 178 (1991).  It is undisputed that the appellant has been treated for a back disorder since 1990; however, VA medical records dated between 1978 and 1987 do not reflect any finding of any back pathology.  Such inconsistency undermines the veracity of the statements of the appellant that he had complained about back pain since service.  Accordingly, the Board finds the appellant's statements asserting he injured his back in service lack credibility and those statements are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Such a factual determination provides evidence against this claim, clearly indicating that the appellant is not an accurate or reliable historian regarding his back complaints.

Regarding issues of credibility, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The Board finds these statements by the appellant about suffering from back problems in service to be facially implausible, biased and inconsistent with other evidence of record, including his service medical and personnel records.  The Board notes that the appellant's sister testified that it was a financial burden to care for him and had been for 35 years; she also stated that he had been unable to perform jobs with physical labor.  However, review of the appellant's job history in his application for Social Security benefits reveals that he worked fulltime as a packer and loader on a chicken farm between 2001 and 2003; and housekeeping between 2002 and 2004.  He stated that for his housekeeping job he carried supplies to and from the work area and frequently lifted 50 pounds or more.  Review of the appellant's VA medical records reveals that he was working construction in 1990; the November 1990 VA hospital discharge summary states that the appellant had worked for his brother's construction company for a long time.  A February 2003 admission note states that the appellant had scoliosis, that he had some pain of his back at times, that he worked as a carpenter and that he had minimal discomfort with his back.  The testimony offered is thus inconsistent with the evidence of record.  In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

The fact that the appellant received post-service treatment for a back disorder does not show that the current back disorder was incurred while he was on active duty.  Therefore, the Board finds that the appellant has not presented evidence since the September 2003 rating decision which raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.  Furthermore, the multiple written statements submitted by the appellant and his representative and the testimony submitted by the appellant and his family members do not establish that his claimed back disorder was sustained during active service.  The evidence received since the September 2003 rating decision does not alter the factual bases upon which the denial was predicated.  The appellant's written statements and the hearing testimony merely reiterate his prior arguments that he hurt his back in service.  Furthermore, the appellant's claim is not substantiated by any other evidence in the record - only by his own assertions about what happened in service.  The Board notes that lay statements are not material within the meaning of 38 C.F.R. § 3.156.  See Moray v. Brown, 2 Vet. App. 211, 213-144 (1993).  Furthermore, the VA medical treatment records of record did not contain any information about any link between the cause of any back disorder and any aspect of the appellant's military service.  

The multiple written statements submitted by the appellant do not contain any reference to any nexus opinion or information about the etiologic causes of the appellant's back pathology.  No available medical evidence shows that the appellant suffered from scoliosis during service or within one year of his March 1976 discharge from active service.  See 38 C.F.R. § 3.307(a)(3).  In addition, no medical opinion or other professional evidence relating the appellant's back pathology service or any incident of service has been presented since the September 2003 rating decision was issued.

In short, the evidence added to the record since the issuance of the September 2003 rating decision does not address or contradict the reasoning offered in support of the September 2003 denial.  In other words, it does not tend to support any one of the appellant's contentions in a manner not already shown in September 2003.  The newly received evidence merely demonstrates that the appellant continues to maintain that his claimed back disorder is related to his military service.  Moreover, the appellant has only submitted documents, statements and testimony that are duplicative of the evidence that was already of record in September 2003. 

The evidence submitted since the September 2003 rating decision does not provide relevant information as to the question of whether the claimed back disorder was incurred between September 25, 1975 and March 23, 1976, and no such evidence has been received - before or since the September 2003 denial.  In short, none of the evidence in this case triggers the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the reasons set forth above, none of the evidence added to the record since the September 2003 rating decision, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for a back disorder.  Therefore, the September 2003 rating decision remains final, and the back disorder service connection claim is not reopened.

Thus, evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim for service connection for a back disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

III.  Service Connection Claim

In order to establish service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The first mention from the appellant of any neck problem occurs in his November 2009 claim for service connection.

Review of the evidence of record reveals that the appellant underwent a service entry examination in September 1975; no neck abnormality was noted.  The appellant did not undergo a service separation examination.  The appellant submitted a VA Form 21-526 in February 1978; he stated that he had injured his back in December 1975 at Fort Dix, but did not mention anything about his neck.  An April 1978 VA hospital discharge summary does not include any findings relating to a neck disorder; physical examination was described as being within normal limits.  The appellant was an inpatient in a VA facility from February 1987 to March 1987; the discharge summary associated with that hospitalization states that the appellant's physical examination at admission was within normal limits.  The appellant was hospitalized again in November 1990; there were no complaints of, or diagnosis of, any neck disorder.  In August 1992, the appellant stated that he had injured his back in October 1975 at Fort Jackson and again in January 1976 at Fort Dix, but he made no mention of any neck injury.  That same month, he was hospitalized in a VA facility; on physical examination, there were no complaints of, or diagnosis of, any neck disorder.  A December 1992 physical therapy consultation report states that the appellant reported being in a car accident in 1982.  There was no mention of any problems with the appellant's neck.  A January 1993 VA psychological assessment includes the notation that the appellant reported having only one physical problem - his back.  A VA hospital discharge summary dated that same month does not include any mention of any neck problem.  A February 2003 admission note does not include any mention of any neck problems and no cervical spine pathology was noted on physical examination.  A November 2006 history and physical did not include any complaints of any neck problem or any clinical findings of any cervical pathology.  Cervical spine x-rays were accomplished in July 2009, and revealed mild degenerative change and dextroconvex scoliosis.

Service connection for certain chronic diseases (including arthritis) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

The appellant contends that he injured his neck in service, that he continues to suffer from residuals of that injury and that his current cervical pathology is etiologically related to the injury that occurred during his military service.  However, review of the evidence of record reveals no findings of, or complaints of, or diagnoses of, any neck disorder in the appellant's service medical treatment records.  There is no clinical evidence of a diagnosis of cervical arthritis within a year of the appellant's discharge from the Army in March 1976.  Radiographic examination showed degenerative change in July 2009; the appellant first filed a claim for service connection for a neck disorder in November 2009.  Furthermore, there is no probative medical opinion of record that indicates any earlier existence of a chronic neck disorder, or that any current cervical pathology is related to any incident of service.  

A veteran's lay statements may be competent evidence to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the appellant can report that he injured his neck in service, his statements are not competent evidence to determine when arthritis was initially present or that there is an etiologic relationship between any incident of service and any current cervical spine disorder as this is in the realm of medical expertise; radiographic examination and a medical opinion would be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  

The foregoing evidence shows that the appellant claims to have experienced a neck injury in service, but no mention of any such injury is in found in his military records.  The evidence of record reflects that there was radiographic evidence of mild degenerative change and scoliosis in July 2009.  However, there is no clinical evidence of a diagnosis of any cervical spine arthritis, scoliosis, degenerative joint disease or degenerative disc disease within a year of the appellant's discharge from the Army in March 1976.  There is no evidence, apart from the appellant's statements, suggesting that he manifested arthritis, scoliosis, degenerative joint disease or degenerative disc disease to any degree within one year of his discharge from service.  Furthermore, there is no probative medical opinion of record that indicates any earlier existence of neck arthritis, scoliosis, degenerative joint disease or degenerative disc disease or that any current cervical spine pathology is related to any incident of service.  

In this regard, the Board notes that "[c]ontinuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  Here, no neck condition was noted during service and medical records dated between 1978 and 2006 do not contain any mention of any problem with the appellant's cervical spine.  Chronicity is not demonstrated when the sole evidentiary basis for the asserted continuous symptomatology is written information from the claimant and when "no" medical evidence indicated continuous symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (per curiam).  It was not until July 2009 that cervical spine pathology was first documented.  The Court has indicated that the absence of any medical records of a diagnosis or treatment for years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that a veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (which stipulates that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  While the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

In addition, the appellant has presented no corroborating evidence to establish a continuity of symptomatology of a neck disorder since service.  While the appellant has contended that he experienced neck pain in service and after service, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, the preponderance of medical evidence of record is against finding that there is a nexus between any in-service incident and the claimed neck pathology.

The Board must assess the appellant's competence to report incurring a neck disorder during his military service, as well as his credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and Washington, the Court noted that a veteran is competent to testify to factual matters of which he had first-hand knowledge, and citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; both supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, as documentation of the presence of degenerative joint disease or degenerative disc disease requires radiographic examination, and as specialized training is required for a determination as to diagnosis and causation, such therefore is not susceptible of lay opinions on etiology.  In addition, medical examination is needed in order to properly attribute pain to degenerative joint disease.  Therefore, the Board cannot give any probative weight to the opinions of the appellant or his representative about the origins of his claimed cervical spine pathology, as they are not qualified to offer such opinions.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed neck disorder was incurred by any incident of military service or related to any service-connected disability.  (Secondary service connection is not in play in this case as the appellant is not service-connected for any disability.)  However, the Board has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee, 34 F.3d at 1043 (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection and that service connection for a neck disorder is not warranted.  Because the preponderance of the evidence is against the appellant's service connection claim, the benefit of the doubt doctrine does not apply.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

New and material evidence not having been submitted to reopen the appellant's claim of entitlement to service connection for a back disorder, the appeal is denied.  

Service connection for a neck disorder is denied.


REMAND

A determination has been made that additional development is necessary with respect to the various issues remaining on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below. 

The appellant's medical records reflect diagnoses of bipolar disorder; paranoid schizophrenia; depression; alcohol dependence; substance abuse; and a personality disorder.  
The appellant has not been afforded a VA psychiatric examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is lay evidence of record to indicate that the appellant displayed symptoms possibly related to the claimed psychiatric condition while he was in service which have continued to the present.  The appellant has presented written statements and testimony to that effect.  Private and VA treatment records reveal various psychiatric diagnoses and service treatment records reveal a possible link to service as reflected by the February 1976 mental hygiene consultation report.   Therefore, the Board finds that the duty to assist in this case requires that a psychiatric evaluation should be obtained on remand. 

The appellant contends that he was exposed to cold winter air during his active service and he attributes his current pulmonary/respiratory pathology, to include asthma and emphysema, to this in-service exposure.  Review of his post-service medical treatment records indicates that a VA physician stated, in February 2014, that the appellant had a severe pulmonary impairment despite a relatively light smoking history.  The physician concluded that the appellant's respiratory exposure during his military service in the 1970s in South Carolina when he breathed diesel fumes and cleaning fluids extensively contribute to his current condition.  However, the physician did not discuss the appellant's long history of smoking crack cocaine and other drugs.  Thus, additional evidence is needed to clarify the likely etiology and onset date of the appellant's pulmonary pathology.  Therefore, the Board will remand the case for review by a VA pulmonologist who is to provide an opinion regarding the likely etiology and onset date of the current lung pathology. 

The appellant contends that he incurred his hepatitis C infection from inoculations he was administered via jet gun in service.  VA Fast Letter 04-13 (June 29, 2004) states that transmission of the hepatitis C virus (HCV) with airgun injectors is biologically plausible.  On the other hand, a February 2003 VA history and physical note states that the appellant's risk factors for hepatitis C included multiple sexual partners and having a tattoo or body piercing.  In addition, he has a history of intravenous drug abuse.  No VA medical opinion regarding the etiology and onset date of the appellant's hepatitis C infection is of record.   Thus, additional evidence is needed to clarify the likely etiology and onset date of the appellant's hepatitis C infection.  Therefore, the Board will remand the case for review by a VA physician who is to provide an opinion regarding the likely etiology and onset date of the current hepatitis C infection. 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his claimed conditions since March 1976.  After securing the necessary release(s), obtain all outstanding records.  

In particular, all prison (Department of Corrections, to include the Eastern Correctional Institution in Westover, Maryland and the Correctional Institute in Pittsburgh, Pennsylvania) medical and psychiatric treatment records and all liver function laboratory testing records must be obtained and all VA treatment records dated from 2014 onward, not already of record, must be obtained and associated with the evidence of record.  

3.  To the extent there is an attempt to obtain these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  Any additional development suggested by the evidence must be undertaken.  

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology and specifically to determine whether it is linked to his period of active service.  

The evidence of record must be reviewed by the examiner in conjunction with the examination.  All necessary special studies or psychological testing and evaluation are to be accomplished if deemed necessary.

An opinion in response to the questions below must be obtained even if the appellant does not report for the examination.

The examining psychiatrist, after examination of the appellant and review of his entire medical history, to include in-service and post-service medical reports, must provide an opinion as to the diagnosis and etiology of any current psychiatric disorder(s), and reconcile all previous psychiatric diagnoses documented in the records.  The psychiatrist must also offer an opinion as to the onset date of the appellant's psychiatric condition(s).  

In particular, the psychiatrist must offer an opinion, with degree of medical probability expressed, as to whether the cause or etiology of the appellant's psychiatric disorder(s) is (are) attributable to, or related to, any disease or incident suffered during service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or some other cause or causes.  

The psychiatrist must identify all mental disorders which have been present, and distinguish conditions which are acquired from conditions which are of developmental or congenital origin, if any.  The opinion must reflect review of pertinent material in the electronic record.  The psychiatrist must integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the appellant's psychiatric status.  If there are different psychiatric disorders, the psychiatrist must reconcile the diagnoses and must specify which symptoms are associated with each of the disorders.  The findings of all pertinent psychological and neuropsychological testing must be discussed.

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner is to apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any psychiatric disorder is causally or etiologically related to service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's psychiatric pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

6.  After completing any additional notification and/or development action deemed warranted by the record, arrange for the evidence of record to be reviewed by a pulmonologist (due to the complexities of the medical questions in the case) in order to evaluate the etiology of the appellant's current respiratory/pulmonary conditions.  

The pulmonologist is requested to review the claims file and provide a written opinion as to the etiology and onset of the appellant's current pulmonary and/or respiratory pathology.  The opinion must include a discussion of the significance, if any, of the appellant's extensive history of smoking crack cocaine, mixed heroin and cocaine and mixed opium and marijuana.  The pulmonary specialist must opine as to the etiology of any currently manifested pulmonary or respiratory pathology.  This should include an opinion regarding whether appellant's claimed pulmonary pathology is causally or etiologically related to his military service from September 1975 to March 1976, including exposure to cold winter air.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The rationale for all opinions expressed must also be provided.  If the requested opinion cannot be provided, the reviewer must explain why the opinion cannot be provided.  If the reviewer concludes that there is insufficient information to provide an etiologic opinion, the reviewer must state whether the inability to provide the opinion is due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's current claimed pulmonary/respiratory pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

7.  Thereafter, the arrange for the appellant's records to be reviewed by an appropriate health care provider, such as a gastroenterologist or an infectious diseases specialist, due to the complexity of the etiological questions at issue in this case.  

The reviewer must render an opinion as to the etiology and onset date of the appellant's hepatitis C infection.  The reviewer must list and discuss all documented risk factors for the appellant; the reviewer should rank order the documented risk factors, to include receiving airgun inoculations in service, relative to the probability that the current hepatitis C infection is etiologically related to the risk factor.  Specifically, the reviewer is requested to provide an opinion as to whether it is it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any documented hepatic pathology is related to the appellant's service from September 1975 to March 1976. 
Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If the reviewer indicates that a physical examination or laboratory testing is necessary before an opinion can be rendered, arrange for said examination to take place.

The rationale for all opinions expressed must also be provided.  If the requested opinion cannot be provided, the reviewer must explain why the opinion cannot be provided.  If the reviewer concludes that there is insufficient information to provide an etiologic opinion, the reviewer must state whether the inability to provide the opinion is due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's current claimed hepatitis C infection.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

8.  Upon receipt of the reports from the VA physicians, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner or reviewer for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

9.  After completing any additional notification and/or development action deemed warranted by the record, review the record again, including any newly acquired evidence, and re-adjudicate the issues on appeal.  Ensure that all applicable theories of service connection are considered.

10.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


